Order entered August 23, 1944, so far as appealed from, unanimously modified by granting in addition to the items already allowed items 11, 12,13 and 14, and requiring defendants to produce at the examination relevant corporate records, books of account, papers and other writings in defendants’ custody relating to the items allowed for use in accordance with the provisions of section 296 of the Civil Practice Act, and as so modified affiimed, with ten dollars costs and disbursements to the appellant. No opinion. The examination shall take place at Special Term, Part II, at 11:00 a.m. twenty days after the bill of particulars ordered herein has been served. Present — Martin, P. J., Glennon, Dore, Cohn and Callahan, JJ.